Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: amendment after non-final action filed on 02/08/2021.
Claims 1-11, 13 and 15-22 are now pending.
Response to Arguments
Applicant's amendments filed 02/08/2021 have been considered and entered. In light of the applicant’s amendments, the rejection(s) have been withdrawn.
However, upon further consideration, a new ground(s) of rejection(s) have been made in view of Sawano, and applicant's arguments have been rendered moot. Applicant argues that none of the cited prior arts teach the newly added limitations of independent claims.
In reply, examiner asserts that new grounds of rejections have been made, and applicant’s arguments are moot because the arguments are related to newly added limitations of claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 10-11, 13 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al., US 6,160629 in view of Lester et al., US 2003/0206315 further in view of Sawano, US 7,019,854.
Regarding claim 1, Tang discloses an image forming apparatus (laser printer 10, fig. 2) comprising: 
an image former (print engine 20, fig. 3); 
a memory (RAM 32/disk drive 30, fig. 3);
a communicator (input /output SIO 26, fig. 3) (col. 4, lines 5-10) to receive a print request to print N copies of a printable content and to sequentially receive data corresponding to the printable content from a host device (computer 12) (see fig. 5, col. 5, lines 33-54, note that requested number of plurality of copies (N copies) are printed upon user’s print request and wherein data consisting of one single sequential copy for printing is received by the printer 10 from host device computer 12, col. 3, line 63 – col. 4, line 4); 
a controller (controller 22, fig. 2) to:
convert the sequentially received data into print data to be printable by the image former (col. 4, lines 30-36, note that sequentially received data of one copy from computer 12 which is stored in RAM 32 is converted into printable data which is then printed upon user’s request into one or multiple copies by printer 10, col. 5, lines 1-44); 
sequentially store the print data (col. 5, lines 1-5 and claim 1) in the memory (RAM 32/disk drive 30, fig. 3) and control the image former to print the print data stored in the memory (see fig. 5, col. 5, lines 1-44, note that requested number of plurality of copies are printed based on data consisting of one single sequential copy for printing stored in the memory such as disk drive 30), 
determine whether print data corresponding to one copy of the printable content is stored in memory (note that controller of printer automatically determines whether there is enough predetermined storage space in the memory to be able to store the print data of one single copy or if space is needed to be created by deleting an old stored copy, col. 5, lines 1-10, col. 6, lines 12-58), and
in response to determining that the print data corresponding to the one copy of the printable content is stored in the memory (note that when it is determined that there is enough predetermined space to store the single copy of another job with or without the deletion operation, col. 5, lines 1-10, col. 6, lines 48-55),
control the image former to print the N copies of the printable content using the print data corresponding to the one copy of the printable content stored in the memory (note that “If the Proof and Hold version is selected as shown in FIG. 4C, the first copy of the document is printed and the remaining copies are stored on printer 10 in temporary storage 42 so that the user can subsequently print the additional copies at the printer”, in other words, the multiple or plurality of copies (N copies) are printed later by the print engine using the print data of one copy (first copy) stored in storage, see col. 5, lines 40-44).
Tang fails to explicitly disclose to sequentially receive data corresponding to  printable content; convert the sequentially received data into print data; sequentially store print data, during the printing of the print data, determine whether print data corresponding to one copy of the printable content is stored in the memory, in response to determining that the print data corresponding to the one copy of the printable content is stored in the memory, print the N copies of the printable content using the print data stored in the , and in response to determining that the print data corresponding to the one copy of the printable content is not stored in the memory, control the communicator to receive data corresponding to each of the N copies of the printable content and control the image former to print the N copies of the printable content using the received data respectively corresponding to the N copies, wherein N is an integer that is greater than or equal to 2.
However, Lester teaches to sequentially receive data corresponding to printable content from a host device (paragraphs 19, note that the host computer 102 sends a print job to printer 101 and when printer sequentially receives pages 1-3 to be printer five times, paragraph 21 or when printer is low cost one without onboard storage, the printer then receives one page at a time in sequential order from host, paragraph 22); 
convert the sequentially received data (step 410, fig. 4) into print data to be printable by image former (paragraphs 20-21, note that sequentially received data of pages 1-3 is converted and printed 5 times as five hard copies); 
sequentially store print data and print the data stored (paragraph 21, note that sequentially received data of pages 1-3 is stored and printed 5 times as five hard copies using the storage data)
during the printing of the print data, determine whether print data corresponding to one copy of the printable content is stored in the memory (printer’s onboard storage (RAM/ROM), paragraphs 18, 21) (paragraphs 20-22, 35, note that when it is determined that printer is low cost one without onboard storage, therefore, during printing, printer then receives one page at a time in sequential order from host or external storage since printer does not have its own onboard memory to be able to store print data corresponding to one copy (mopying is not possible)), and 
in response to determining that the print data corresponding to the one copy of the printable content is stored in the memory, print N copies of the printable content using the print data corresponding to the one copy of the printable content stored in the memory (once determination is done that multiple copies are required and at least one copy of data (paragraph 17) is stored on printer’s onboard storage or external storage, then the multiple copies (N copies) are printed using the data of that one copy as stored, paragraphs 21, 35).
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include the sequential data receiving, storing and printing techniques as taught by Lester. The motivation for the skilled artisan in doing so is to be able to effectively print multiple copies from single copy by converting the image data into raster bits and transmitting the raster bits to an external file storage as taught by Lester at paragraph 7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Tang with Lester to reach the aforementioned advantage.
Combination of Tang with Lester fails to further explicitly teach in response to determining that the print data corresponding to the one copy of the printable content is not stored in the memory, control the communicator to receive data corresponding to each of the N copies of the printable content and control the image former to print the N copies of the printable content using the received data respectively corresponding to the N copies, wherein N is an integer that is greater than or equal to 2.
is stored in the memory (see fig 3 (S2, S6, S14), col 6, lines 55-65 – determine when the memory device cannot save any more of received print data, the memory stops saving print data and stores the page numbers of unsaved print data (i.e. determines first copy of print data is not stored in memory), 
in response to determining that the print data corresponding to the one copy of the printable content is stored in the memory, control the image former to print the N copies of the printable content using the print data corresponding to the one copy of the printable content stored in the memory (see fig. 3 (S6 (NO), S10 (NO), S2 (NO), S11-S12), Fig 4, col 7, lines 18-28 – if it is determined first copy of print data received does not exceed saving capacity of memory device, reading out the saved print data to be printed for the second and subsequent copies), 
and in response to determining that the print data corresponding to the one copy of the printable content is not stored in the memory, control the communicator to receive data corresponding to each of the N copies of the printable content and control the image former to print the N copies of the printable content using the received data respectively corresponding to the N copies (see fig 3 (S2, S14-S18), Fig 4, col 7, lines 18-43, col 7, line 61-col 8, line 17 – when the number of pages stored in the memory device does not equal the total number of copies, request re-transmission of the print data unsaved to receive and print the remaining pages of the second and subsequent copies data), 
wherein N is an integer that is greater than or equal to 2 (see col 6, lines 30-38, col 7, lines 49-53 – second and subsequent copies, printing is carried out by re-transmitting from the host device unsaved print data).
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include the sequential data receiving, storing and printing techniques as taught by Lester and printing techniques for printing multiple copies by respectively receiving data for each copy when memory cannot store data as taught by Sawano. The motivation for the skilled artisan in doing so is to be able to effectively print multiple copies from single copy by converting the image data into raster bits and transmitting the raster bits to an external file storage as taught by Lester at paragraph 7 and to have a printing system which stores all print data in memory means when the volume of the print data is small, and which can utilize the print data stored in the memory means even when overflow occurs, and also to be able to freely change the combination of the stored data to be re-used and the data which are to be re-transmitted depending on situations such as when memory is full as taught by Sawano at column 2, lines 46-66.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Tang with Lester and Sawano to reach the aforementioned advantage.
Regarding claim 2, Combination of Tang with Lester further teaches wherein, for the determining that the print data corresponding to the one copy of the printable content is stored in the memory, the controller is to determine whether the memory stores the print data corresponding to the one copy of the printable content (Tang, note that when it is determined that there is enough predetermined space to store the single copy of another job with or without the deletion operation, col. 5, lines 1-10, col. 6, lines 48-55  then “If the Proof and Hold version is selected as shown in FIG. 4C, the first copy of the document is printed and the remaining copies are stored on printer 10 in temporary storage 42 so that the user can subsequently print the additional copies at the printer”, in other words, the multiple or plurality of copies are printed later by the print engine using the print data of one copy (first copy) stored in storage, see col. 5, lines 40-44 and Lester, once determination is done that multiple copies are required and at least one copy of data (paragraph 17) is stored on printer’s onboard storage or external storage, then the multiple copies are printed using the data of that one copy as stored, paragraphs 21, 35).
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include the storing techniques as taught by Lester. The motivation for the skilled artisan in doing so is to be able to effectively print multiple copies from single copy by converting the image data into raster bits as taught by Lester at paragraph 7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Tang with Lester to reach the aforementioned advantage.
Regarding claim 3, Tang further discloses wherein the memory includes a volatile memory from which the stored print data is lost when a supply of power to the image forming apparatus is stopped (Tang, col. 6, lines 25-27, data is automatically deleted from storage area upon being turned/off (it means memory is volatile)). 
Regarding claim 4, Combination of Tang with Lester further teaches wherein, in response to the determining that the print data corresponding to the one copy of the printable content is stored in the memory, the controller is to control the communicator to If the Proof and Hold version is selected as shown in FIG. 4C, the first copy of the document is printed and the remaining copies are stored on printer 10 in temporary storage 42 so that the user can subsequently print the additional copies at the printer”, in other words, the multiple or plurality of copies are printed later by the print engine using the print data of one copy (first copy) stored in storage, see col. 5, lines 40-44 and Lester, print data from host such as computer is received and once determination is done that multiple prints are required and at least one copy of data is stored in onboard or external storage, then the multiple prints are printed using the data of one copy stored in the external storage without acquiring further data from the host computer, paragraphs 21, 35).
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include stop receiving data techniques as taught by Lester. The motivation for the skilled artisan in doing so is to be able to effectively print multiple copies from single stored copy as taught by Lester at paragraph 21. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Tang with Lester to reach the aforementioned advantage.
Regarding claim 10, Tang in view of Lester further teaches when the print data corresponding to the one copy of the printable content is not stored in the memory (Tang, col. 6, lines 10-24, note that printer 10 will automatically delete the print job anytime additional memory space is needed in temporary storage area 42 of disk drive 30 to store incoming proof and hold print jobs and Lester, printer is a low cost printer without onboard storage, paragraphs 20-22), the controller is to convert the received data corresponding to each of the N copies into print data to be printed by the image former (Lester, paragraphs 20-22, 35, note that when it is determined that printer is low cost one without onboard storage, therefore, printer then receives plurality of data such as one page at a time in sequential order f plurality of copies from host or external storage since printer does not have its own onboard memory to be able to store print data corresponding to one copy (mopying is not possible) and later converts the data and prints it into hard copies)).
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include receiving plurality of copies data and data converting techniques as taught by Lester. The motivation for the skilled artisan in doing so is to be able to effectively print multiple copies from single copy by converting the image data into raster bits and transmitting the raster bits to an external file storage as taught by Lester at paragraph 7. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Tang with Lester to reach the aforementioned advantage.
Regarding claim 11, Tang further discloses when the print data corresponding to the one copy of the printable content is not stored in the memory, the controller is to delete the print data stored in the memory (col. 6, lines 10-24, note that printer 10 will automatically delete the print job anytime additional memory space is needed in temporary storage area 42 of disk drive 30 to store incoming proof and hold print jobs). 
Regarding claim 13, Tang further discloses wherein the controller is to obtain size information of the print data corresponding to the one copy of the printable content from the host device, and determine that the print data corresponding to the one copy of the printable content is stored in the memory, based on the size information of the print data The number of print jobs that may be stored in the temporary storage area 42 of disk drive 30 may be configured to the desired size through control panel 38 and through PML commands entered via network interface card 44. The control panel menu item through which temporary storage area 42 is configured is designated QUICK COPY SIZE. Although any size of the memory may be allocated to temporary storage, the Hewlett-Packard LaserJet 8100 printer, for example, will allow the user to store up to fifty files in temporary storage area 42. The default setting is thirty-two files. This represents the total number of print jobs that may be temporarily stored under the Quick Copy and Proof and Hold items in the QUICK COPY JOBS sub-menu of driver 18”, col. 6, lines 48-63).
Regarding claim 15, which recites a non-transitory computer-readable recording medium version of claim 1, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Lester at paragraph 36.
Regarding claim 16, Tang in view of Lester further teaches wherein the size information of the print data corresponding to the one copy of the printable content comprises a number of pages of the one copy of the printable content, a first page and a last page of the one copy of the printable content (one single copy of print job data is received from host, paragraph 17, wherein one copy of printable data received comprises number of pages of that one copy such as 3 pages with page 1 (first page) and page 3 (last page), paragraph 21-22), or a starting point and an ending point of the one copy of the printable content.
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include the sequentially receiving page content with first and last page techniques as taught by Lester. The motivation for the skilled artisan in doing so is 
Regarding claim 17, which recites a non-transitory computer-readable recording medium version of claim 2, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Lester at paragraph 36.
Regarding claim 18, which recites a non-transitory computer-readable recording medium version of claim 3, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Lester at paragraph 36.
Regarding claim 19, which recites a non-transitory computer-readable recording medium version of claim 4, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Lester at paragraph 36.

Claims 5-7 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al., US 6,160629 in view of Lester et al., US 2003/0206315 further in view of Sawano, US 7,019,854 as applied in claim 1 above and further in view of well-known art.
Regarding claim 5, Tang further discloses wherein, in response to the determining that the print data corresponding to the one copy of the printable content is stored in the memory (note that when it is determined that there is enough predetermined space to store the single copy of another job with or without the deletion operation, col. 5, lines 1-10, col. 6, lines 48-55), 
the controller is to delete an the data received from the host device (col. 6, lines 10-24, note that printer 10 will automatically delete the print job anytime additional memory space is needed or automatically replaced a print job by the next proof end hold print job from the same user).
Tang with Lester and Sawano fail to explicitly teach to delete an unconverted portion of the data received from the host device.
However, at the time of the invention, it would have been an obvious matter of design choice to one with the ordinary skill in the art to delete the data which can’t be effectively converted into rasterized bits from the data as received from the host computer as taught by Lester since it’s very well known in the art to have the unwanted or undesired data to be deleted to both free up the memory space (as taught by Tang) and to reduce the overall load on the system by making it clutter free. Therefore, from the teachings of well-known art combined with teaches of Tang with Lester and Sawano, it would be a mere design oriented preference to better address the needs of the system by deleting the unwanted data to achieve the benefits as exemplified above.
Furthermore, since, it has been held that replacing the known element with adding an element and its function in a combination in an application where the element's function is desirable or necessary to perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. See also See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
is stored in the memory (note that when it is determined that there is enough predetermined space to store the single copy of another job with or without the deletion operation, col. 5, lines 1-10, col. 6, lines 48-55).
Tang with Lester and Sawano fail to further teach that the controller is to stop converting an unconverted portion of the data received from the host device. 
However, at the time of the invention, it would have been an obvious matter of design choice to one with the ordinary skill in the art to delete or stop processing the data which can’t be effectively converted into rasterized bits from the data as received from the host computer as taught by Lester since it’s very well known in the art to have the unwanted or undesired data to be deleted or not processed to both free up the memory space (as taught by Tang) and to reduce the overall load on the system by making it clutter free of the undesirable data. Therefore, from the teachings of well-known art combined with teaches of Tang with Lester and Sawano, it would be a mere design oriented preference to better address the needs of the system by deleting or not processing the unwanted data to achieve the benefits as exemplified above.
Furthermore, since, it has been held that replacing the known element with adding an element and its function in a combination in an application where the element's function is desirable or necessary to perform the same functions as before involves only routine skill in the art. In re Karlson, 136 USPQ 184. See also See also In re Larson, 340 F.2d 965, 144 USPQ 347 (CCPA 1965); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975); and Ex parte Wu, 10 USPQ 2031 (Bd. Pat. App. & Inter. 1989).
is stored in the memory (note that when it is determined that there is enough predetermined space to store the single copy of another job with or without the deletion operation, col. 5, lines 1-10, col. 6, lines 48-55), 
 the controller is to delete stored print data stored in the memory corresponding to the one copy of the printable content (col. 6, lines 10-24, note that printer 10 will automatically delete the print job anytime additional memory space is needed or automatically replaced a print job by the next proof end hold print job from the same user).
Tang with Lester and Sawano fail to explicitly teach delete stored print data stored in the memory other than the print data corresponding to the one copy.
However, at the time of the invention, it would have been an obvious matter of design choice to one with the ordinary skill in the art to delete the data which is in additional to the data required for effectively needed for printing the multiple copies of the stored rasterized bits data as converted from the received host computer as taught by Lester since it’s very well known in the art to have the additional unwanted or undesired data to be deleted to both free up the memory space (as taught by Tang) and to reduce the overall load on the system by making it clutter free of nay unwanted additional data which does not relate to the processing at hand. Therefore, from the teachings of well-known art combined with teaches of Tang with Lester and Sawano, it would be a mere design oriented preference to better address the needs of the system by deleting the unwanted data to achieve the benefits as exemplified above.

Regarding claim 20, which recites a non-transitory computer-readable recording medium version of claim 5, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Lester at paragraph 36.
Regarding claim 21, which recites a non-transitory computer-readable recording medium version of claim 6, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Lester at paragraph 36.
Regarding claim 22, which recites a non-transitory computer-readable recording medium version of claim 7, see rationale as applied above. Note that non-transitory computer-readable recording medium is taught by Lester at paragraph 36.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al., US 6,160629 in view of Lester et al., US 2003/0206315 further in view of Sawano, US 7,019,854 as applied in claim 1 above and further in view of Douglas et al., US 2006/0245781.
Regarding claim 8, Tang further discloses wherein, in response to the determining that the print data corresponding to the one copy of the printable content is stored in the memory (note that when it is determined that there is enough predetermined space to store the single copy of another job with or without the deletion operation, col. 5, lines 1-10, col. 6, lines 48-55).
Tang with Lester and Sawano fail to further teach that the controller is to provide at least one finishing option via a user interface for selecting a finishing option among the at least one finishing option.
However, Douglas teaches to provide at least one finishing option via a user interface for selecting a finishing option among the at least one finishing option (note that already imaged copy sheets are presented with the finishing options as shown in user interface of fig. 4 for selection by user, also see claim 1).
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include the storing and printing techniques as taught by Lester & Sawano and the finishing options applying techniques as taught by Douglas. The motivation for the skilled artisan in doing so is to have an improvement in a finishing system that eliminates `cut and try` by a user in trying to place staples in copy sheet sets in a desired position as taught by Douglas at abstract. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Tang with Lester, Sawano and Douglas to reach the aforementioned advantage.
Regarding claim 9, Tang with Lester and Sawano fail to further teach that after the one copy of the printable content is printed to be a copy of a printed content, the image former is to apply the finishing option selected through the user interface to the copy of the printed content and output the copy of the printed content to which the finishing option is applied. 
note that after already imaged one set of copy sheets are presented with the finishing options as shown in user interface of fig. 4 for selection by user such that to apply the selected finishing option to the printed copy sheets, also see claim 1).
It would have been advantageous to modify the image forming apparatus as disclosed by Tang to include the storing and printing techniques as taught by Lester & Sawano and the finishing options applying techniques as taught by Douglas. The motivation for the skilled artisan in doing so is to have an improvement in a finishing system that eliminates `cut and try` by a user in trying to place staples in copy sheet sets in a desired position as taught by Douglas at abstract. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the application to combine Tang with Lester, Sawano and Douglas to reach the aforementioned advantage.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tao et al., US 2012/0188557 – teaches memory capacity and halting printing, paragraph 71.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                                                                                                              
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAWANDEEP DHINGRA whose telephone number is (571)270-1231.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information 






/PAWAN DHINGRA/Examiner, Art Unit 2672 

/MOHAMMAD H GHAYOUR/Supervisory Patent Examiner, Art Unit 2672